               CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 1 of 59




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________


     Timothy Leighton, John Taney, Arlen Orth,                       Case No. 19-CV-1089
     Richard Terry, and William Wallace,
     individually and as representatives of a class
     of similarly situated persons,

                                    Plaintiffs,




                                        v.                           COMPLAINT




      Delta Air Lines, Inc. and Administrative
      Committee of Delta Air Lines, Inc.,

                                     Defendants.

______________________________________________________________________________

                                         INTRODUCTION

      1.     Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a) on behalf of

             themselves and similarly situated participants and beneficiaries of the Northwest

             Airlines Pension Plan for Contract Employees (“Plan”).1 Plaintiffs seek to hold




1
    Ex. 1.
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 2 of 59




          Delta2 accountable for its unreasonable and unsupported decision to reduce their

          pension benefits simply because they suffered injuries and received workers’

          compensation benefits during their employment. By reducing Plaintiffs’ and

          similarly situated beneficiaries’ pension benefits, Delta abused its discretion

          under the Plan and breached its fiduciary duties under ERISA.

      2. In 2015, Delta began mailing letters to Plaintiffs and other similarly situated Plan

          participants informing them that it would reduce the monthly pension benefits

          that they depend on.3 During their employment, Plaintiffs received one-time,

          lump sum payments to settle workers’ compensation claims that they had

          against Delta. According to Delta, these one-time, lump sum payments, which

          Plaintiffs received many years ago, constitute periodic and ongoing benefits that

          remain payable to Plaintiffs. Delta argues that the Plan authorizes it to reduce, or

          “offset,” Plaintiffs’ monthly pension benefits by their workers’ compensation

          settlements because it authorizes the reduction of benefits by periodic “Workers’

          Compensation Benefits” that are payable to a participant.

      3. After mischaracterizing the one-time, lump sum payments that Plaintiffs

          received years ago as ongoing, periodic, monthly benefits that remain payable,



2
 Plaintiffs collectively refer to Delta Air Lines, Inc. and the Administrative Committee
of Delta Air Lines, Inc. as “Delta.”

3
    See Ex. 2, 3, 4, 5, 6.



                                                2
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 3 of 59




          Delta proceeded to reduce the monthly pension benefits that Plaintiffs worked

          for and now rely on to pay their bills. In fact, Delta even clawed back purported

          over-payments that it had made before pursuing its interpretation of the Plan’s

          “offset” provision. Delta recouped these “over-payments” by further reducing

          Plaintiffs’ monthly pension benefits.

      4. The Plan provides no authority for Delta to offset the benefits that Plaintiffs and

          similarly situated beneficiaries are entitled to receive under the Plan. In fact, its

          plain language prohibits Delta’s actions.

      5. Plaintiffs appealed Delta’s wrongful actions to the Administrative Committee.4

          The Administrative Committee abused its discretion by affirming Delta’s actions,

          contrary to the Plan’s plain language.5 In fact, the Administrative Committee

          exceeded the bounds of its discretion under ERISA by basing its decision on an

          interpretation of extraneous documents unrelated to the Plan.

      6. Throughout its decisionmaking process, Delta did not fairly interpret the Plan

          when choosing to reduce Plaintiffs’ pension benefits. Rather, it selected the

          outcome that would give the greatest financial benefit to Delta, and only after

          consulting with the Delta department that had fought against Plaintiffs’ recovery




4
    See Ex. 7, 8, 9, 10, 11.

5
    See Ex. 12, 13, 14, 15, 16.



                                                  3
           CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 4 of 59




         of benefits when they were injured on the job.6 Delta’s unfair decisionmaking

         process violated the fiduciary duties that it owed Plaintiffs.

    7. Plaintiffs bring this class action to redress Delta’s repeated violations of ERISA,

         which have resulted from its systematic failure to pay in full the benefits that are

         due and owing to participants and beneficiaries under the terms of the Plan.

                                   JURISDICTION AND VENUE

    8.   This Court has subject matter jurisdiction over this action under 28 U.S.C. §1331.

    9. This district is the proper venue for this action and this Court has personal

         jurisdiction because it is the district where the alleged breaches took place, where

         Delta does business, and where Delta may be found.

                                              PARTIES

    10. Leighton lives in Apple Valley, Minnesota. He worked at Northwest Airlines

         and Delta in Minnesota for approximately 32 years. Leighton was an equipment

         service employee and baggage handler, and he contributed to the Plan

         throughout his entire career. He is a participant in the Plan within the meaning

         of 29 U.S.C. § 1002(7). Leighton is 67 years old.

    11. Taney lives in Rosemount, Minnesota. He worked at Northwest Airlines and

         Delta in Minnesota for approximately 34 years. Taney was a transfer driver and



6
 See Ex. 2, 3, 4, 5, 6, 12, 13, 14, 15, 16 (referencing correspondence with Delta’s Workers’
Compensation Department).



                                               4
     CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 5 of 59




   baggage handler, and he contributed to the Plan throughout his entire career. He

   is a participant in the Plan within the meaning of 29 U.S.C. § 1002(7). Taney is 67

   years old.

12. Orth lives in Richfield, Minnesota. He worked at Northwest Airlines and Delta

   in Minnesota for approximately 24 years. Orth was an equipment service

   employee and baggage handler, and he contributed to the Plan throughout his

   entire career. He is a participant in the Plan within the meaning of 29 U.S.C. §

   1002(7). Orth is 68 years old.

13. Terry lives in Burnsville, Minnesota. He worked at Northwest Airlines and Delta

   in Minnesota for approximately 19 years. Terry was an equipment service

   employee and baggage handler, and he contributed to the Plan throughout his

   entire career. He is a participant in the Plan within the meaning of 29 U.S.C. §

   1002(7). Terry is 60 years old.

14. Wallace lives in Burnsville, Minnesota. He worked at Northwest Airlines and

   Delta in Minnesota for approximately 29 years. Wallace was a stock clerk and

   equipment service employee, and he contributed to the Plan throughout his

   entire career. He is a participant in the Plan within the meaning of 29 U.S.C. §

   1002(7). Wallace is 67 years old.

15. Delta is the second largest airline in the world. It is incorporated in Delaware

   with headquarters in Atlanta and substantial operations in Minnesota. Delta,



                                         5
     CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 6 of 59




   along with its subsidiaries and affiliates, operates over 5,000 flights daily and

   serves an extensive domestic and international network with over 300

   destinations on 6 continents. In 2008, Delta merged with Northwest Airlines and

   assumed Northwest’s obligations with respect to the Plan. Delta’s employees

   include technicians, mechanics, baggage handlers, flight attendants, dispatchers,

   laborers, support staff, administrators, and others who rely on the Plan for their

   retirement income.

16. Delta is the sponsor of the Plan under 29 U.S.C. §1002(16)(B), an administrator of

   the Plan under 29 U.S.C. §1002(16)(A), a party in interest to the Plan under 29

   U.S.C. §1002(14), and a named fiduciary under 29 U.S.C. § 1102(a)(2).

17. The Administrative Committee is an administrator of the Plan under 29 U.S.C.

   §1002(16)(A) and a named fiduciary under 29 U.S.C. § 1102(a)(2).

18. Pursuant to 29 U.S.C. § 1002(21), Delta and the Administrative Committee are

   fiduciaries under the Plan because they exercise discretionary authority or

   discretionary control regarding management of the Plan, exercise authority or

   control respecting management or disposition of the Plan’s assets, and have

   discretionary authority or discretionary responsibility in the administration of

   the Plan.




                                         6
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 7 of 59




                                                 FACTS

                       Northwest Airlines Pension Plan for Contract Employees

      19. Plaintiffs and similarly situated persons worked at Northwest Airlines before its

          merger with Delta. They contributed to the Plan throughout their employment

          and counted on its guarantees of defined income benefits for their retirement.

      20. The Plan is an “employee pension benefit plan” under 29 U.S.C. §1002(2)(A) and

          a “defined benefit plan” under 29 U.S.C. §1002(35).

      21. In 2017, the Plan consisted of approximately 11,562 active participants, and held

          approximately $3.3 billion in total assets.

      22. The Plan provides that, when they retire, participants receive defined monthly

          benefits, calculated by multiplying their years of service by a monthly dollar

          amount associated with their job classification.7 The defined monthly value is a

          participant’s Accrued Benefit.8

      23. Participants are eligible for Normal Retirement Benefits if they retire at age 65 or

          older and have participated in the Plan for at least 5 years.

      24. Participants are eligible for Early Retirement Benefits if they retire at age 55 or

          older and have completed at least 10 years of Vesting Service in the Plan. An




7
    See Ex. 17 at 8.

8
    See Ex. 1 at ¶ 1.2.2.



                                                7
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 8 of 59




          early-retirement participant may have a lower Accrued Benefit, depending on his

          or her age at the time of retirement.9

      25. The Plan narrowly and precisely defines “Workers’ Compensation Benefits” as

          follows:




                                                                                            10

      26. This definition limits the meaning of Workers’ Compensation Benefits to

          “periodic” benefits that are “payable” to a participant. It further makes clear that

          the amount of Workers’ Compensation Benefits “payable” to the participant

          “shall be determined and redetermined from time to time to take into account

          the commencement, discontinuance, increase or decrease of such benefits.”

      27. The Plan expressly provides that any time the term “Workers’ Compensation

          Benefits” is used in the Plan, it “shall” have the meaning assigned to it in Section

          1.2.32.11 The Plan prohibits Delta from deviating from the Plan’s definition.



9
    See Ex. 17 at 13-14.

10
     See Ex. 1 at ¶ 1.2.32.

11
  Id. at ¶ 1.2 (“Definitions. As used herein, the following terms shall have the
following meanings”).



                                                   8
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 9 of 59




      28. The Plan incorporates its definition of Workers’ Compensation Benefits into the

          Normal and Early Retirement Pension provisions.

      29. For Normal Retirement Pensions, the Plan accounts for participants that

          simultaneously receive monthly pension benefits and monthly Workers’

          Compensation Benefits by capping participants’ total monthly benefits (pension

          benefits plus Workers’ Compensation Benefits) at the value of the Accrued

          Benefit. To accomplish this, the Plan provides that participants’ total monthly

          benefits “shall be such that together with Workers’ Compensation Benefits, if

          any, it will be the amount of the Participant’s Accrued Benefit.” In other words,

          a normal-retirement participant entitled to monthly pension benefits and

          monthly Workers’ Compensation Benefits will receive total monthly benefits

          corresponding to the Accrued Benefit only – not the Accrued Benefit plus

          Workers’ Compensation Benefits.12

      30. The Plan creates a similar framework for Early Retirement Pensions. When

          early-retirement participants simultaneously receive monthly pension benefits

          and monthly Workers’ Compensation Benefits, the Plan provides that the

          participants’ total monthly benefits “shall be the amount of the Participant’s

          Accrued Benefit determined as of the Participant’s Termination of Employment




12
     See id. at ¶ 3.1.2.



                                               9
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 10 of 59




          . . . . Provided, however, that monthly payments of the Early Retirement Pension

          payable after the Participant attains age sixty-five (65) years shall be reduced by

          the Workers’ Compensation Benefits, if any, received by the Participant.” Like

          with the Normal Retirement Pension, this provision guarantees that, when an

          early-retirement participant reaches age 65, the participant’s total monthly

          benefits will equal the Accrued Benefit only. If the participant receives monthly

          pension benefits and monthly Workers’ Compensation Benefits, the monthly

          pension benefits will be reduced so that the total monthly benefits (monthly

          pension benefits plus Workers’ Compensation Benefits) are no greater and no

          less than the Accrued Benefit. 13

Delta improperly reduced benefits to Plaintiffs and similarly situated participants.

                                       Timothy Leighton

      31. On October 29, 2009, Leighton suffered a work injury while working for Delta.

          At the time, he made $753.46 per week. Delta contested his workers’

          compensation claim and the parties ultimately settled on January 14, 2014 for a

          lump sum payment of $65,000.14 In the Workers’ Compensation Settlement

          Agreement, Leighton and Delta agreed that “it is the express intention of the




13
     See id. at ¶ 3.2.2.

14
     Ex. 18 at 3.



                                               10
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 11 of 59




          parties, by and through this Stipulation for Settlement, to fully, finally and

          completely settle all claims (past, present and future) the employee has or may

          have for all Minnesota workers’ compensation benefits.”15

      32. Leighton’s workers’ compensation settlement was paid entirely, or in substantial

          part, by ACE American Insurance Company.16

      33. On July 30, 2011, Leighton retired from Delta at age 60. Per the terms of the Plan,

          he began receiving monthly pension benefits in the gross amount of $1,090.37.

      34. On July 15, 2016, Delta mailed Leighton a letter stating that it would reduce his

          monthly pension benefits by $225.81 to $864.56 for the next 17 years. It further

          stated that it would recoup purported overpayments resulting from its failure to

          reduce pension benefits that Leighton had already received. In an effort to

          justify the radical reduction, Delta broke down Leighton’s one-time, lump sum

          workers’ compensation payment from 2014 into monthly wage-loss benefits

          extended over 19 years of life expectancy. By doing so, it re-characterized

          Leighton’s lump sum settlement as continuing payments of $225.81 per month




15
     Id. at 6.

16
     Id. at 3.



                                               11
              CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 12 of 59




          and claimed that the Plan authorized it to subtract that amount from his monthly

          pension benefits.17

      35. The Plan provides no authority or basis for Delta’s actions. In fact, its explicit

          language defining Workers’ Compensation Benefits as “periodic” benefits

          “payable” to participants that “shall be redetermined from time to time to take

          into account the commencement, discontinuance, increase, or decrease of such

          benefits” prohibits Delta’s reduction given that:

               a. “periodic” is the opposite of a one-time, lump sum;

               b. “payable” is the opposite of paid; and

               c. Leighton’s workers’ compensation benefits explicitly “discontinu[ed]” on

                  January 14, 2014, yet Delta didn’t “take into account” the

                  “discontinuance” of these benefits when reducing Leighton’s pension

                  benefits. Leighton’s receipt of the one-time, lump sum payment

                  “discontinu[ed]” his entitlement to any further payment of workers’

                  compensation benefits, well before he reached age 65. Under the terms of

                  the Plan, Delta shall take that discontinuance into account – it provides no

                  authority to reduce Leighton’s pension benefits based on discontinued

                  workers’ compensation benefits.




17
     Ex. 2.



                                                12
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 13 of 59




      36. Lacking support in the Plan’s language, Delta looked outside the Plan to justify

           its actions. In its letter to Leighton, it stated: “Per the Workers’ Compensation

           Department, $52,000 of your total lump sum settlement was due to loss of wages

           and represented future Workers’ Compensation benefits payable for a life

           expectancy of 19.19 years.”18 Delta’s reference to the terms of Leighton’s

           settlement indicates that it based its decision to reduce Leighton’s pension

           benefits on the Workers’ Compensation Department’s interpretation of his

           Workers’ Compensation Settlement Agreement.

      37. Nothing in Leighton’s Workers’ Compensation Settlement Agreement purports

           to modify, alter, or amend any part of the Plan. Indeed, Leighton’s Workers’

           Compensation Settlement Agreement doesn’t even reference the Plan. Nothing

           in Leighton’s Workers’ Compensation Settlement Agreement purports to define

           “Workers’ Compensation Benefits” as used in the Plan, nor does it purport to

           define “periodic” or “payable.”19

      38. Perhaps more importantly, nothing in either the Plan or Leighton’s Workers’

           Compensation Settlement Agreement empowers Delta or the Administrative

           Committee to interpret the Settlement Agreement. While the Administrative




18
     Id.

19
     See Ex. 18, passim.



                                                13
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 14 of 59




          Committee has discretionary authority to interpret the Plan’s language, it enjoys

          no such discretion to interpret documents, like the Settlement Agreement, that

          are unrelated to the Plan.

      39. Nonetheless, Delta relied on its “Workers’ Compensation Department” to

          interpret language in Leighton’s Settlement Agreement, which stated that “the

          net lump sum of $52,000 . . . represents a payment of $225.81 per month.”20

      40. Delta’s Workers’ Compensation Department has an adverse interest to Plan

          participants, like Plaintiffs, that are or were involved in contested workers’

          compensation proceedings.

      41. Despite the Workers’ Compensation Department’s adverse interest, Delta relied

          on its guidance when expanding the Plan’s definition of Workers’ Compensation

          Benefits to include a one-time, lump sum payment that was no longer payable.

          The Administrative Committee also relied on the Workers’ Compensation

          Department’s guidance, and interpreted the Settlement Agreement, when

          affirming Delta’s wrongful reduction of Leighton’s monthly pension benefits.21

      42. In fact, contrary to Delta’s unauthorized interpretation, the Workers’

          Compensation Settlement Agreement calculates the per month value of




20
     Id. at 5.

21
     Ex. 12.



                                               14
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 15 of 59




           Leighton’s one-time, lump sum settlement for the sole purpose of determining

           the settlement’s impact on any corresponding disability payments. Indeed, state

           and federal disability statutes are the only authorities referenced in connection

           with the calculation – there is no mention of the Plan.22 Even more plainly, it was

           Delta’s position during the workers’ compensation proceedings that Leighton “is

           not entitled to ongoing workers’ compensation benefits relative to the work-

           related injury.”23

      43. Delta’s prior interpretations of the Plan stuck to the Plan’s plain language. A

           prior Summary Plan Description (“SPD”) states that Workers’ Compensation

           Benefits “are determined from time to time so that as the amount of the benefits

           change, the effect on your pension also changes.”24 The SPD also states that

           “[b]enefits payable to you before you are age 65 are disregarded.”25 Leighton

           received his one-time, lump sum payment of workers’ compensation benefits

           before he reached age 65 and his “amount of benefits” discontinued upon his

           receipt of that payment. All of his workers’ compensation benefits were paid

           before he reached age 65.


22
     Ex. 18 at 5.

23
     Id. at 3 (emphasis added).

24
     Ex. 23 at 9 (emphasis added).

25
     Id.



                                                 15
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 16 of 59




      44. Delta’s inconsistent interpretations of the Plan further indicate that its current

           interpretation is an unreasonable abuse of discretion.

      45. Delta continues to reduce Leighton’s monthly pension benefits to this day.

                                           John Taney

      46. On November 8, 2010, Taney suffered a work injury while working for Delta.

           Delta contested his workers’ compensation claim and the parties ultimately

           settled on September 20, 2012 for a lump sum payment of $80,000.26 In the

           Workers’ Compensation Settlement Agreement, Delta made clear that “[t]he

           employee’s future wage loss claims will be due to his retirement rather than the

           effects of the work-related injury.”27 Delta further represented that it was

           “desirous of settling his claims on a full, final and complete basis.”28 Taney and

           Delta agreed that “the employer and insurer shall pay, and the employee shall

           accept, the sum of $80,000 for a full, final and complete settlement of any and all

           workers’ compensation claims the employee has or may have against the

           employer.”29




26
     Ex. 19 at 3.

27
     Id.

28
     Id.

29
     Id.



                                                16
              CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 17 of 59




      47. Taney’s workers’ compensation settlement was paid entirely, or in substantial

          part, by ACE American Insurance Company.30

      48. On September 1, 2012, Taney retired from Delta at age 60. Per the terms of the

          Plan, he began receiving monthly pension benefits in the gross amount of

          $1,169.10.

      49. On November 3, 2017, Delta mailed Taney a letter stating that it would reduce

          his monthly pension benefits by $246.02 to $923.08 for the next 17 years. Delta

          further stated that it would recoup purported overpayments resulting from its

          failure to reduce pension benefits that Taney had already received. In an effort

          to justify the radical reduction, Delta broke down Taney’s one-time, lump sum

          workers’ compensation payment from 2012 into monthly wage-loss benefits

          extended over 21 years of life expectancy. By doing so, it re-characterized

          Taney’s lump sum settlement as continuing payments of $246.02 per month and

          claimed that the Plan authorized it to subtract that amount from his monthly

          pension benefits.31

      50. The Plan provides no authority or basis for Delta’s actions. In fact, its explicit

          language defining Workers’ Compensation Benefits as “periodic” benefits




30
     Id. at 3.

31
     Ex. 3.



                                                17
    CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 18 of 59




   “payable” to participants that “shall be redetermined from time to time to take

   into account the commencement, discontinuance, increase, or decrease of such

   benefits” prohibits Delta’s reduction given that:

      a. “periodic” is the opposite of a one-time, lump sum;

      b. “payable” is the opposite of paid; and

      c. Taney’s workers’ compensation benefits explicitly “discontinu[ed]” on

          September 20, 2012, yet Delta didn’t “take into account” the

          “discontinuance” of these benefits when reducing Taney’s pension

          benefits. Taney’s receipt of the one-time, lump sum payment

          “discontinu[ed]” his entitlement to any further payment of workers’

          compensation benefits, well before he reached age 65. Under the terms of

          the Plan, Delta shall take that discontinuance into account – it provides no

          authority to reduce Taney’s pension benefits based on discontinued

          workers’ compensation benefits.

51. Lacking support in the Plan’s language, Delta looked outside the Plan to justify

   its actions. In its letter to Taney, it stated: “Per the Workers’ Compensation

   Department, $63,800 of your total lump sum settlement was due to loss of wages

   and represented future Workers’ Compensation benefits payable for a life




                                        18
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 19 of 59




           expectancy of 21.61 years.”32 Delta’s reference to the terms of Taney’s settlement

           indicates that it based its decision to reduce Taney’s pension benefits on the

           Workers’ Compensation Department’s interpretation of his Workers’

           Compensation Settlement Agreement.

      52. Nothing in Taney’s Workers’ Compensation Settlement Agreement purports to

           modify, alter, or amend any part of the Plan. Indeed, Taney’s Workers’

           Compensation Settlement Agreement doesn’t even reference the Plan. Nothing

           in Taney’s Workers’ Compensation Settlement Agreement purports to define

           “Workers’ Compensation Benefits” as used in the Plan, nor does it purport to

           define “periodic” or “payable.”33

      53. Perhaps more importantly, nothing in either the Plan or Taney’s Workers’

           Compensation Settlement Agreement empowers Delta or the Administrative

           Committee to interpret the Settlement Agreement. While the Administrative

           Committee has discretionary authority to interpret the Plan’s language, it enjoys

           no such discretion to interpret documents, like the Settlement Agreement, that

           are unrelated to the Plan.




32
     Id.

33
     See Ex. 19, passim.



                                                19
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 20 of 59




      54. Nonetheless, Delta relied on its “Workers’ Compensation Department” to

          interpret language in Taney’s Settlement Agreement, which stated that the

          $63,800 lump sum “is intended to compensate the employee over the employee’s

          life expectancy . . . . [and] represents a payment of $246.02 per month.”34

      55. Delta’s Workers’ Compensation Department has an adverse interest to Plan

          participants, like Plaintiffs, that are or were involved in contested workers’

          compensation proceedings.

      56. Despite the Workers’ Compensation Department’s adverse interest, Delta relied

          on its guidance when expanding the Plan’s definition of Workers’ Compensation

          Benefits to include a prior one-time, lump sum payment that was no longer

          payable. The Administrative Committee also relied on the Workers’

          Compensation Department’s guidance, and interpreted the Settlement

          Agreement, when affirming Delta’s wrongful reduction of Taney’s monthly

          pension benefits.35

      57. In fact, the Workers’ Compensation Settlement Agreement calculates the per

          month value of Taney’s one-time, lump sum settlement for the sole purpose of

          determining the settlement’s impact on any corresponding disability payments.




34
     Id. at 5.

35
     Ex. 13.



                                               20
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 21 of 59




           Indeed, state and federal disability statutes are the only authorities referenced in

           connection with the calculation – there is no mention of the Plan.36

      58. Delta’s prior interpretations of the Plan stuck to the Plan’s plain language. A

           prior Summary Plan Description (“SPD”) states that Workers’ Compensation

           Benefits “are determined from time to time so that as the amount of the benefits

           change, the effect on your pension also changes.”37 The SPD also states that

           “[b]enefits payable to you before you are age 65 are disregarded.”38 Taney

           received his one-time, lump sum payment of workers’ compensation benefits

           before he reached age 65 and his “amount of benefits” discontinued upon his

           receipt of that payment. All of his workers’ compensation benefits were paid

           before he reached age 65.

      59. Delta’s inconsistent interpretations of the Plan further indicate that its current

           interpretation is an unreasonable abuse of discretion.

      60. Delta continues to reduce Taney’s monthly pension benefits to this day.




36
     Ex. 19 at 5.

37
     Ex. 23 at 9 (emphasis added).

38
     Id.



                                                 21
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 22 of 59




                                              Arlen Orth

      61. On January 12, 1999, Orth suffered a work injury while working for Northwest.

           At the time, he made $718.55 per week. He became permanently disabled from

           working as of September 11, 2009.39 Northwest and Delta contested his workers’

           compensation claim and the parties ultimately settled on June 27, 2011 for a lump

           sum payment of $50,000.40 In the Workers’ Compensation Settlement

           Agreement, Orth and Delta agreed that “[t]he employer and insurer shall pay,

           and the employee shall accept, the sum of $50,000 for a full, final and complete

           settlement of any and all workers’ compensation claims the employee has or may

           have against the employer.”41 The Settlement Agreement provided that “[the

           employee] further understands that if he has sustained other injuries that he is

           closing those claims out on a full, final and complete basis for all claims.”42 The

           parties further agreed:

                    [W]hen the above payments have been made, it is the express
                    intention of the parties, by and through this Stipulation for
                    Settlement, to fully, finally and completely settle all claims (past,
                    present and future) the employee has or may have for all




39
     Ex. 21 at 2.

40
     Id. at 4.

41
     Id.

42
     Id. at 5 (emphasis added).



                                                   22
              CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 23 of 59




                  Minnesota workers’ compensation benefits including but not
                  limited to . . . any and all other workers’ compensation benefits.43

      62. Orth’s workers’ compensation settlement was paid entirely, or in substantial

          part, by Liberty Mutual Insurance Company.44

      63. On March 16, 2011, Orth retired from Delta at age 59. Per the terms of the Plan,

          he began receiving monthly pension benefits in the gross amount of $1,057.15.

      64. On January 29, 2015, Delta mailed Orth a letter stating that it would reduce his

          monthly pension benefits by $79.29 to $977.86 for the next 16 years. In an effort

          to justify the radical reduction, Delta broke down Orth’s one-time, lump sum

          workers’ compensation payment from 2011 into monthly wage-loss benefits

          extended over 21 years of life expectancy. By doing so, it re-characterized Orth’s

          lump sum settlement as a continuing payment of $79.29 per month and claimed

          that the Plan authorized it to subtract that amount from his monthly pension

          benefits.45

      65. The Plan provides no authority or basis for Delta’s actions. In fact, its explicit

          language defining Workers’ Compensation Benefits as “periodic” benefits

          “payable” to participants that “shall be redetermined from time to time to take



43
     Id. at 7.

44
     Id. at 4.

45
     Ex. 5.



                                                23
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 24 of 59




           into account the commencement, discontinuance, increase, or decrease of such

           benefits” prohibits Delta’s reduction given that:

              a. “periodic” is the opposite of a one-time, lump sum;

              b. “payable” is the opposite of paid; and

              c. Orth’s workers’ compensation benefits explicitly “discontinu[ed]” on June

                  27, 2011, yet Delta didn’t “take into account” the “discontinuance” of these

                  benefits when reducing Orth’s pension benefits. Orth’s receipt of the one-

                  time, lump sum payment “discontinu[ed]” his entitlement to any further

                  payment of workers’ compensation benefits, well before he reached age

                  65. Under the terms of the Plan, Delta shall take that discontinuance into

                  account – it provides no authority to reduce Orth’s pension benefits based

                  on discontinued workers’ compensation benefits.

      66. Lacking support in the Plan’s language, Delta looked outside the Plan to justify

           its actions. In its letter to Orth, it stated: “Per the Workers’ Compensation

           Department, $19,800 of this lump sum settlement was due to loss of wages and

           represented a future Workers’ Compensation benefit of $79.29 per month

           payable for 20.81 years.”46 Delta’s reference to the terms of Orth’s settlement

           indicates that it based its decision to reduce Orth’s pension benefits on the




46
     Id.



                                                 24
           CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 25 of 59




         Workers’ Compensation Department’s interpretation of his Workers’

         Compensation Settlement Agreement.

      67. Nothing in Orth’s Workers’ Compensation Settlement Agreement purports to

         modify, alter, or amend any part of the Plan. Indeed, Orth’s Workers’

         Compensation Settlement Agreement doesn’t even reference the Plan. Nothing

         in Orth’s Workers’ Compensation Settlement Agreement purports to define

         “Workers’ Compensation Benefits” as used in the Plan, nor does it purport to

         define “periodic” or “payable.”47

      68. Perhaps more importantly, nothing in either the Plan or Orth’s Workers’

         Compensation Settlement Agreement empowers Delta or the Administrative

         Committee to interpret the Settlement Agreement. While the Administrative

         Committee has discretionary authority to interpret the Plan’s language, it enjoys

         no such discretion to interpret documents, like the Settlement Agreement, that

         are unrelated to the Plan.

      69. Nonetheless, Delta relied on its “Workers’ Compensation Department” to

         interpret language in Orth’s Settlement Agreement, which stated that the lump




47
     See Ex. 21, passim.



                                             25
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 26 of 59




          sum of “$19,800 is intended to compensate the employee over the employee’s life

          expectancy . . . . [and] represents a payment of $79.29 per month.”48

      70. Delta’s Workers’ Compensation Department has an adverse interest to Plan

          participants, like Plaintiffs, that are or were involved in contested workers’

          compensation proceedings.

      71. Despite the Workers’ Compensation Department’s adverse interest, Delta relied

          on its guidance when expanding the Plan’s definition of Workers’ Compensation

          Benefits to include a prior one-time, lump sum payment that was no longer

          payable. The Administrative Committee also relied on the Workers’

          Compensation Department’s guidance, and interpreted the Settlement

          Agreement, when affirming Delta’s wrongful reduction of Orth’s monthly

          pension benefits.49

      72. In fact, the Workers’ Compensation Settlement Agreement calculates the per

          month value of Orth’s one-time, lump sum settlement for the sole purpose of

          determining the settlement’s impact on any corresponding disability payments.

          Indeed, state and federal disability statutes are the only authorities referenced in




48
     Id. at 5-6.

49
     Ex. 15.



                                               26
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 27 of 59




           connection with the calculation – there is no mention of the Plan.50 Even more

           plainly, during the workers’ compensation proceedings, Delta contended that it

           was entitled to an offset of Orth’s disability benefits, but it made no similar

           contention regarding any offset of Orth’s pension benefits.51

      73. Delta’s prior interpretations of the Plan stuck to the Plan’s plain language. A

           prior Summary Plan Description (“SPD”) states that Workers’ Compensation

           Benefits “are determined from time to time so that as the amount of the benefits

           change, the effect on your pension also changes.”52 The SPD also states that

           “[b]enefits payable to you before you are age 65 are disregarded.”53 Orth

           received his one-time, lump sum payment of workers’ compensation benefits

           before he reached age 65 and his “amount of benefits” discontinued upon his

           receipt of that payment. All of his workers’ compensation benefits were paid

           before he reached age 65.

      74. Delta’s inconsistent interpretations of the Plan further indicate that its current

           interpretation is an unreasonable abuse of discretion.

      75. Delta continues to reduce Orth’s monthly pension benefits to this day.


50
     Ex. 21 at 5-6.

51
     Id. at 3.

52
     Ex. 23 at 9 (emphasis added).

53
     Id.



                                                 27
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 28 of 59




                                             Richard Terry

      76. On July 13, 2013, Terry suffered a work injury while working for Delta. At the

          time, he made $1,060.74 per week. Delta contested his workers’ compensation

          claim and the parties ultimately settled on April 14, 2016 for “the lump sum

          payment of $110,000.”54 The Workers’ Compensation Settlement Agreement

          reflected that the parties were “desirous of settling the employee’s claims on a

          full, final and complete basis for all workers’ compensation claims.”55 Terry and

          Delta agreed that “the employer and insurer shall pay, and the employee shall

          accept, the sum of $110,000 for a full, final and complete settlement of any and all

          workers’ compensation claims the employee has or may have against the

          employer.”56 The Settlement Agreement provided that the employee “agrees and

          understands that he is closing out any and all claims for workers’ compensation

          benefits he has or may have against Delta.”57 The parties further agreed:

                    [W]hen the above payments have been made, it is the express
                    intention of the parties, by and through this Stipulation for
                    Settlement, to fully, finally and completely settle all claims (past,
                    present and future) the employee has or may have for all




54
     Ex. 20 at 4.

55
     Id. at 3.

56
     Id. at 4.

57
     Id. at 6.



                                                   28
              CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 29 of 59




                  Minnesota workers’ compensation benefits including but not
                  limited to . . . any and all other workers’ compensation benefits.58

      77. Terry’s workers’ compensation settlement was paid entirely, or in substantial

           part, by Sedgwick Claims Management Services.59

      78. On April 1, 2016, Terry retired from Delta at age 57, but he opted – per the Plan’s

           terms – to delay commencement of his pension benefits.

      79. On January 16, 2017, Delta mailed Terry a letter stating that “[a]t such time that

           you do commence your benefit, we are advising you that a Workers’

           Compensation offset of $314.70 will be applied to your monthly age 65 Single

           Life Benefit under the Contract Plan for pension payments from April 30, 2024

           through May 31, 2039.”60 In an effort to justify the radical reduction to Terry’s

           expected benefits, Delta broke down Terry’s one-time, lump sum workers’

           compensation payment from 2016 into monthly wage-loss benefits extended over

           23 years of life expectancy. By doing so, it re-characterized Terry’s lump sum

           settlement as a continuing payment of $314.70 per month and claimed that the

           Plan authorized it to subtract that amount from his monthly pension benefits.61




58
     Id.

59
     Id. at 4.

60
     Ex. 4.

61
     Id.



                                                29
     CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 30 of 59




80. The Plan provides no authority or basis for Delta’s actions. In fact, its explicit

   language defining Workers’ Compensation Benefits as “periodic” benefits

   “payable” to participants that “shall be redetermined from time to time to take

   into account the commencement, discontinuance, increase, or decrease of such

   benefits” prohibits Delta’s reduction given that:

       a. “periodic” is the opposite of a one-time, lump sum;

       b. “payable” is the opposite of paid; and

       c. Terry’s workers’ compensation benefits explicitly “discontinu[ed]” on

          April 14, 2016, yet Delta didn’t “take into account” the “discontinuance”

          of these benefits when reducing Terry’s pension benefits. Terry’s receipt

          of the one-time, lump sum payment “discontinu[ed]” his entitlement to

          any further payment of workers’ compensation benefits, well before he

          reached age 65. Under the terms of the Plan, Delta shall take that

          discontinuance into account – it provides no authority to reduce Terry’s

          pension benefits based on discontinued workers’ compensation benefits.

81. Lacking support in the Plan’s language, Delta looked outside the Plan to justify

   its actions. In its letter to Terry, it stated: “Per the Workers’ Compensation

   Department, $87,800 of this lump sum was due to loss of wages and represented

   a future Workers’ Compensation benefit of $314.70 per month payable for 23.25




                                          30
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 31 of 59




           years.”62 Delta’s reference to the terms of Terry’s settlement indicates that it

           based its decision to reduce Terry’s pension benefits on the Workers’

           Compensation Department’s interpretation of his Workers’ Compensation

           Settlement Agreement.

      82. Nothing in Terry’s Workers’ Compensation Settlement Agreement purports to

           modify, alter, or amend any part of the Plan. Indeed, Terry’s Workers’

           Compensation Settlement Agreement doesn’t even reference the Plan. Nothing

           in Terry’s Workers’ Compensation Settlement Agreement purports to define

           “Workers’ Compensation Benefits” as used in the Plan, nor does it purport to

           define “periodic” or “payable.”63

      83. Perhaps more importantly, nothing in either the Plan or Terry’s Workers’

           Compensation Settlement Agreement empowers Delta or the Administrative

           Committee to interpret the Settlement Agreement. While the Administrative

           Committee has discretionary authority to interpret the Plan’s language, it enjoys

           no such discretion to interpret documents, like the Settlement Agreement, that

           are unrelated to the Plan.




62
     Id.

63
     See Ex. 20, passim.



                                                 31
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 32 of 59




      84. Nonetheless, Delta relied on its “Workers’ Compensation Department” to

          interpret the language in Terry’s Settlement Agreement, which stated that the

          $87,800 lump sum “is intended to compensate the employee over the employee’s

          life expectancy . . . . [and] represents a payment of $314.70 per month.”64

      85. Delta’s Workers’ Compensation Department has an adverse interest to Plan

          participants, like Plaintiffs, that are or were involved in contested workers’

          compensation proceedings.

      86. Despite the Workers’ Compensation Department’s adverse interest, Delta relied

          on its guidance when expanding the Plan’s definition of Workers’ Compensation

          Benefits to include a prior one-time, lump sum payment that was no longer

          payable. The Administrative Committee also relied on the Workers’

          Compensation Department’s guidance, and interpreted the Settlement

          Agreement, when affirming Delta’s wrongful reduction of Terry’s monthly

          pension benefits.65

      87. In fact, the Workers’ Compensation Settlement Agreement calculates the per

          month value of Terry’s one-time, lump sum settlement for the sole purpose of

          determining the settlement’s impact on any corresponding disability payments.




64
     Id. at 5.

65
     Ex. 14.



                                               32
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 33 of 59




           Indeed, state and federal disability statutes are the only authorities referenced in

           connection with the calculation – there is no mention of the Plan.66

      88. Delta’s prior interpretations of the Plan stuck to the Plan’s plain language. A

           prior Summary Plan Description (“SPD”) states that Workers’ Compensation

           Benefits “are determined from time to time so that as the amount of the benefits

           change, the effect on your pension also changes.”67 The SPD also states that

           “[b]enefits payable to you before you are age 65 are disregarded.”68 Terry

           received his one-time, lump sum payment of workers’ compensation benefits

           before he reached age 65 and his “amount of benefits” discontinued upon his

           receipt of that payment. All of his workers’ compensation benefits were paid

           before he reached age 65.

      89. Delta’s inconsistent interpretations of the Plan further indicate that its current

           interpretation is an unreasonable abuse of discretion.

                                         William Wallace

      90. On October 25, 2002, December 7, 2004, January 9, 2006, October 10, 2007, and

           March 25, 2009, Wallace suffered work injuries while working for Northwest and




66
     Ex. 20 at 5-6.

67
     Ex. 23 at 9 (emphasis added).

68
     Id.



                                                 33
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 34 of 59




          Delta. His weekly wage as of his last injury was $877.06. Delta contested his

          workers’ compensation claim and the parties ultimately settled on December 21,

          2009 for a lump sum payment of $65,000.69 Per the Settlement Agreement, “the

          employee agrees to accept the foregoing sums as a full, final, and complete

          settlement of any and all claims, past, present, and future, that he may have

          under the Workers’ Compensation Act . . . including, but not limited to . . . any

          and all other claims the employee may have arising out of any injury.”70

      91. Wallace’s workers’ compensation settlement was paid entirely, or in substantial

          part, by Liberty Mutual Insurance Company.71

      92. On August 31, 2010, Wallace retired from Delta at age 58. Per the terms of the

          Plan, he began receiving monthly pension benefits in the gross amount of $1,065.

      93. On November 9, 2016, Delta mailed Wallace a letter stating that it would reduce

          his monthly pension benefits by $160.72 to $904.28 for the next 16 years. In an

          effort to justify the radical reduction, Delta broke down Wallace’s one-time, lump

          sum workers’ compensation payment from 2009 into monthly wage-loss benefits

          extended over 22 years of life expectancy. By doing so, it re-characterized




69
     Ex. 22 at 7.

70
     Id. at 7-8.

71
     Id. at 7.



                                               34
              CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 35 of 59




          Wallace’s lump sum settlement as a continuing payment of $160.72 per month

          and claimed that the Plan authorized it to subtract that amount from his monthly

          pension benefits.72

      94. The Plan provides no authority or basis for Delta’s actions. In fact, its explicit

          language defining Workers’ Compensation Benefits as “periodic” benefits

          “payable” to participants that “shall be redetermined from time to time to take

          into account the commencement, discontinuance, increase, or decrease of such

          benefits” prohibits Delta’s reduction given that:

               a. “periodic” is the opposite of a one-time, lump sum;

               b. “payable” is the opposite of paid; and

               c. Wallace’s workers’ compensation benefits explicitly “discontinu[ed]” on

                  December 21, 2009, yet Delta didn’t “take into account” the

                  “discontinuance” of these benefits when reducing Wallace’s pension

                  benefits. Wallace’s receipt of the one-time, lump sum payment

                  “discontinu[ed]” his entitlement to any further payment of workers’

                  compensation benefits, well before he reached age 65. Under the terms of

                  the Plan, Delta shall take that discontinuance into account – it provides no




72
     Ex. 6.



                                                35
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 36 of 59




                  authority to reduce Wallace’s pension benefits based on discontinued

                  workers’ compensation benefits.

      95. Lacking support in the Plan’s language, Delta looked outside the Plan to justify

           its actions. In its letter to Wallace, it stated: “Per the Workers’ Compensation

           Department, $43,258.12 of this lump sum settlement was due to loss of wages

           and represented a future Workers’ Compensation benefit of $160.72 per month

           based on a life expectancy of 22.43 years.”73 Delta’s reference to the terms of

           Wallace’s settlement indicates that it based its decision to reduce Wallace’s

           pension benefits on the Workers’ Compensation Department’s interpretation of

           his Workers’ Compensation Settlement Agreement.

      96. Nothing in Wallace’s Workers’ Compensation Settlement Agreement purports to

           modify, alter, or amend any part of the Plan. Indeed, Wallace’s Workers’

           Compensation Settlement Agreement doesn’t even reference the Plan. Nothing

           in Wallace’s Workers’ Compensation Settlement Agreement purports to define

           “Workers’ Compensation Benefits” as used in the Plan, nor does it purport to

           define “periodic” or “payable.”74




73
     Id.

74
     See Ex. 22, passim.



                                                36
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 37 of 59




      97. Perhaps more importantly, nothing in either the Plan or Wallace’s Workers’

          Compensation Settlement Agreement empowers Delta or the Administrative

          Committee to interpret the Settlement Agreement. While the Administrative

          Committee has discretionary authority to interpret the Plan’s language, it enjoys

          no such discretion to interpret documents, like the Settlement Agreement, that

          are unrelated to the Plan.

      98. Nonetheless, Delta relied on its “Workers’ Compensation Department” to

          interpret the language in Wallace’s Settlement Agreement, which stated that

          “[t]he balance of $43,258.12 . . . . represents payments in the amount of $160.72

          per month.”75

      99. Delta’s Workers’ Compensation Department has an adverse interest to Plan

          participants, like Plaintiffs, that are or were involved in contested workers’

          compensation proceedings.

      100.           Despite the Workers’ Compensation Department’s adverse interest, Delta

          relied on its guidance when expanding the Plan’s definition of Workers’

          Compensation Benefits to include a prior one-time, lump sum payment that was

          no longer payable. The Administrative Committee also relied on the Workers’

          Compensation Department’s guidance, and interpreted the Settlement




75
     Id. at 10-11.



                                                 37
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 38 of 59




           Agreement, when affirming Delta’s wrongful reduction to Wallace’s monthly

           pension benefits.76

      101.        In fact, the Workers’ Compensation Settlement Agreement calculates the

           per month value of Wallace’s one-time, lump sum settlement for the sole

           purpose of determining the settlement’s impact on any corresponding disability

           payments. Indeed, state and federal disability statutes are the only authorities

           referenced in connection with the calculation – there is no mention of the Plan.77

      102.        Delta’s prior interpretations of the Plan stuck to the Plan’s plain language.

           A prior Summary Plan Description (“SPD”) states that Workers’ Compensation

           Benefits “are determined from time to time so that as the amount of the benefits

           change, the effect on your pension also changes.”78 The SPD also states that

           “[b]enefits payable to you before you are age 65 are disregarded.”79 Wallace

           received his one-time, lump sum payment of workers’ compensation benefits

           before he reached age 65 and his “amount of benefits” discontinued upon his

           receipt of that payment. All of his workers’ compensation benefits were paid

           before he reached age 65.


76
     Ex. 16.

77
     Ex. 22 at 10-11.

78
     Ex. 23 at 9 (emphasis added).

79
     Id.



                                                 38
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 39 of 59




      103.       Delta’s inconsistent interpretations of the Plan further indicate that its

          current interpretation is an unreasonable abuse of discretion.

      104.       Delta continues to reduce Wallace’s monthly pension benefits to this day.

When Delta negotiated workers’ compensation settlements to impact Plan benefits, it
          made the impact explicitly clear in the settlement documents.

      105.       When it wants to negotiate settlements to impact Plan benefits, Delta

          knows how to do so. In some cases – not involving Plaintiffs or similarly

          situated class members – Delta explicitly incorporated the Plan into workers’

          compensation settlement agreements. For example, Delta incorporated the Plan

          into the following workers’ compensation settlement agreement:




                                                                                              80




      106.       Delta’s failure to incorporate or even mention the Plan when settling

          workers’ compensation cases with Plaintiffs and similarly situated class members

          – despite its documented history of doing so in other workers’ compensation




80
     See Ex. 24 at 8.



                                                39
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 40 of 59




          cases – makes clear that the settlements agreed to by Delta and Plaintiffs (and

          similarly situated class members) intentionally did not modify or purport to

          modify the Plan’s terms or benefits. The settlement agreements had no impact

          on the Plan whatsoever, and they provide no evidence to support Delta’s

          reduction of Plaintiffs’ pension benefits.

      107.       Delta’s reliance on settlement agreements that contain no reference to the

          Plan speaks to its unreasonable and unsupported interpretation of the Plan to

          deprive Plaintiffs and similarly situated class members of their earned benefits.

      Delta does not have discretionary authority to interpret workers’ compensation
                                  settlement agreements.

      108.       The Plan does not grant discretionary authority for Delta to interpret

          workers’ compensation settlement agreements.

      109.       Given its lack of discretionary authority to interpret workers’

          compensation settlement agreements, Delta’s decision to deny Plaintiffs’ benefits

          on the basis of those agreements is not entitled to any discretion. Its

          interpretation must be reviewed de novo.81

      110.       And the Court can easily conclude that Delta’s interpretation of Plaintiffs’

          workers’ compensation settlement agreements was wrong – as a matter of fact

          and law. As a matter of fact, nothing in Plaintiffs’ workers’ compensation



81
     See Hannington v. Sun Life & Health Ins. Co., 711 F.3d 226, 230 (1st Cir. 2013).



                                                40
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 41 of 59




          settlement agreements incorporated, modified, purported to modify, or even

          referenced the Plan, or the Plan’s definition of Workers’ Compensation Benefits.

          As a matter of law, the settlement agreements’ explicit reference to full and final

          payment of Plaintiffs’ workers’ compensation claims – via a one-time, lump sum

          payment – conclusively forecloses Delta’s contentions that Plaintiffs’ benefits are

          actually periodic, payable, and continuing benefits.

              Delta’s interpretation of the Plan constitutes an abuse of discretion.

      111.        The Plan affords Delta “the discretionary authority to interpret the Plan

          Statement.”82

      112.        However, nothing in the Plan grants Delta authority to unilaterally change

          the meaning of its terms. The Plan carefully defines “Workers’ Compensation

          Benefits” and requires that Delta “shall” apply the Plan’s definition.83

      113.        Delta’s interpretation of “Workers’ Compensation Benefits” and related

          Plan provisions: 1) stands inconsistent with the goals of the Plan; 2) renders other

          language in the Plan meaningless and makes the Plan internally inconsistent;




82
     See Ex. 1 at ¶ 7.7(b).

83
     See id. at ¶ 1.2.32.



                                                41
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 42 of 59




        3) conflicts with ERISA; 4) stands inconsistent with its own prior interpretations

        of the Plan; and 5) runs contrary to the Plan’s clear language.84

     114.       The Plan’s goal is to “help provide financial security in your retirement

        years.”85 By reducing pension benefits contrary to the express terms of the Plan

        (and contrary to employees’ justified expectations) based on discontinued pre-

        retirement receipt of workers’ compensation benefits, Delta acted inconsistently

        with the Plan’s purpose to provide retirement security to airline employees.

     115.       Delta’s interpretation renders multiple portions of Section 1.2.32

        meaningless. First, by seeking to offset pension benefits by one-time, lump sum

        workers’ compensation benefits, it renders the term “periodic” meaningless in

        Section 1.2.32’s reference to “periodic benefits payable.” Second, by seeking to

        offset pension benefits by workers’ compensation benefits that have already been

        paid, it renders the term “payable” meaningless. Third, by seeking to offset

        pension benefits by workers’ compensation benefits that have been fully paid

        and discontinued (as confirmed and memorialized in the settlement agreements

        and subsequent notices delivered to Plaintiffs), Delta renders meaningless its




84
  See Peterson v. UnitedHealth Grp. Inc., 913 F.3d 769, 775-76 (8th Cir. 2019) (quoting
Finley v. Special Agents Mut. Benefit Ass’n, Inc., 957 F.2d 617, 621 (8th Cir. 1992)).

85
  See Ex. 17 at 8; see also Hughes v. 3M Retiree Medical Plan, 281 F.3d 786, 790 (8th Cir.
2002) (“Summary plan descriptions are considered part of the ERISA plan document”).



                                              42
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 43 of 59




          obligation to “determine[] and redetermine[]” the amount of benefits that the

          Plan offsets, “to take into account the . . . discontinuance of such benefits.”86

          Lastly, by seeking to apply a broader definition of Workers’ Compensation

          Benefits than is provided in the Plan, Delta renders meaningless the Plan’s

          directive that defined terms “shall” have the meaning assigned to them within

          the Plan.87

      116.        Delta’s interpretation renders the Plan’s benefit-calculation provisions

          internally inconsistent. Section 3.1.2 states that: “The monthly amount of the

          Participant’s Normal Retirement Pension shall be such that together with

          Workers’ Compensation Benefits, if any, it will be the amount of the Participant’s

          Accrued Benefit determined as of the Participant’s Termination of

          Employment.”88 This means that all normal-retirement participants receive

          monthly benefits totaling their Accrued Benefit. If a participant is

          simultaneously entitled to monthly pension benefits and monthly Workers’

          Compensation Benefits, both sources of money combine to equal the Accrued




86
     See Ex. 1 at ¶ 1.2.32.

87
     Ex. 1 at ¶ 1.2.

88
     Id. at ¶ 3.1.2.



                                                43
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 44 of 59




          Benefit: the pension benefits plus the Workers’ Compensation Benefits (“together

          with”) will equal the Accrued Benefit.

      117.        By its terms, Section 3.1.2 guarantees participants benefits equaling the

          Accrued Benefit, but it divides the value of the Accrued Benefit between the

          pension source and the workers’ compensation source. For example, if a

          participant has an Accrued Benefit of $1000 per month and is also entitled to $200

          per month in Workers’ Compensation Benefits, she will only receive $1000 per

          month - $200 of Workers’ Compensation Benefits and $800 of pension benefits:

          “together” they equal the Accrued Benefit.

      118.        Section 3.2.2 describes a functionally identical system for the Early

          Retirement Pension: monthly pension benefits “shall be the amount of the

          Participant’s Accrued Benefit determined as of the Participant’s Termination of

          Employment,” but at age 65, monthly payments “shall be reduced by the

          Workers’ Compensation Benefits, if any, received by the Participant.”89 In other

          words, where an early-retirement participant simultaneously receives monthly

          pension benefits and monthly Workers’ Compensation Benefits, when the

          participant turns 65, the Plan reduces the monthly pension benefits so that the

          total monthly benefits (pension benefits plus Workers’ Compensation Benefits)




89
     Id. at ¶ 3.2.2.



                                                44
       CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 45 of 59




   equal the Accrued Benefit. In this way, Section 3.1.2 and 3.2.2 mirror each other

   at the time participants turn age 65. Neither Section 3.1.2 nor Section 3.2.2 allows

   Delta to reduce participants’ total monthly benefits below the Accrued Benefit.

119.       But what Delta is doing to Plaintiffs deviates from the Plan. Under

   Sections 3.1.2 and 3.2.2, a participant always receives the full value of her

   Accrued Benefit, even if simultaneous Workers’ Compensation Benefits get

   functionally absorbed. However, Delta’s unreasonable interpretation uses the

   Accrued Benefit as a starting point, not an ending point. Delta starts with the

   Accrued Benefit and then subtracts the participant’s previously received

   workers’ compensation benefits, resulting in total monthly benefits significantly

   lower than the Accrued Benefit. Using the same example of a participant who

   has an Accrued Benefit of $1000 per month, Delta’s interpretation subtracts

   previously received workers’ compensation benefits at $200 per month, to give

   the participant only $800 per month – 20% less than their Accrued Benefit.

120.       Delta’s unreasonable interpretation renders 3.2.2 incompatible and

   inconsistent with 3.1.2 as soon as a participant turns age 65: under 3.1.2, normal-

   retirement participants are always guaranteed the full value of their Accrued

   Benefit, even if the source is divvied up between pension benefits and monthly

   Workers’ Compensation Benefits; but under 3.2.2, early-retirement participants

   see their already-reduced Accrued Benefit (due to fewer years of vesting service)



                                         45
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 46 of 59




         further reduced by workers’ compensation benefits that were paid and

         discontinued years prior.

      121.       There is no textual support for this severe outcome. The Plan language

         demonstrates an intent to eliminate a potential windfall to participants by

         ensuring that total benefits remain at, but do not exceed, the Accrued Benefit.

         But Delta interprets the Plan to push beyond the elimination of a windfall, to

         reduce Plaintiffs’ benefits below the Accrued Benefit that the Plan promises.

      122.       To the extent Delta suggests that Section 3.1.2 also authorizes its actions,

         such interpretation renders Section 3.1.2’s reference to “together with Workers’

         Compensation Benefits” entirely meaningless.

      123.       Delta’s interpretation conflicts with ERISA. “ERISA was enacted ‘to

         promote the interests of employees and their beneficiaries in employee benefit

         plans,’ and ‘to protect contractually defined benefits.’”90 ERISA was “designed to

         ensure the proper administration of pension and welfare plans” – which

         axiomatically requires that pension plans be enforced pursuant to the terms

         contained therein.91 By reducing the “contractually defined benefits” owed to




 Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 113 (1989) (internal citations
90

omitted).

91
     See Boggs v. Boggs, 520 U.S. 833, 839 (1997).



                                               46
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 47 of 59




        employees in a manner contradicting the terms of the Plan, Delta’s interpretation

        conflicts with ERISA’s policy purposes.

     124.       Delta’s interpretation of the Plan also conflicts with ERISA by advancing

        Delta’s own financial interests over the interests of Plan participants. Delta’s

        interpretation significantly broadens the definition of Workers’ Compensation

        Benefits, resulting in a larger share of total benefits that are offset under the Plan.

        And because workers’ compensation benefits are paid in full or in substantial

        part by third-party insurers, Delta effectively outsources its financial obligations

        under the Plan and creates a windfall for itself: it saves a substantial amount of

        money by reducing monthly benefits to Plan participants (below the Accrued

        Benefit promised by the Plan, as discussed above), and it does so based on prior

        lump sum settlements that were paid by third-party insurers instead of by Delta.

        Delta’s interpretation of the Plan advances its own financial interests at the

        expense of Plaintiffs and similarly situated participants, contrary to ERISA’s duty

        of loyalty.92



92
  See 29 U.S.C. §§ 1104(a)(1), 1106(b)(1); see also Leigh v. Engle, 727 F.2d 113, 123 (7th
Cir. 1984) (to satisfy ERISA’s duty of loyalty, a plan fiduciary must “act with complete
and undivided loyalty to the beneficiaries of the trust and with an eye single to the
interests of the participants and beneficiaries.” (internal quotation marks and citations
omitted)); Peterson v. UnitedHealth Grp, Inc., 242 F. Supp. 3d 834, 845 (D. Minn. 2017)
(deciding whether an action is in the best interests of plan participants “is not the same
as deciding whether [the action] is in the best interests of the administrator itself”), aff’d
913 F.3d 769 (8th Cir. 2019).



                                              47
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 48 of 59




      125.          Additionally, Delta’s interpretation of the Plan conflicts with ERISA by

          relying on guidance from an entity with adverse interests to Plan participants. In

          its letters to Plaintiffs and its written decision on Plaintiffs’ administrative

          appeals, Delta announced that it relied on guidance from its Workers’

          Compensation Department when pursuing its interpretation of the Plan.

          Because Plaintiffs and similarly situated Plan participants were involved in

          contested workers’ compensation claims against Delta’s Workers’ Compensation

          Department, their interests are adverse to each other. By soliciting and relying

          on interpretive guidance from the Workers’ Compensation Department, Delta

          “wore two hats” when interpreting the Plan, contrary to its fiduciary duty under

          ERISA.93

      126.          Delta’s current interpretation of the Plan is inconsistent with prior

          interpretations. A prior SPD plainly states: “Workers’ Compensation Benefits

          payable to you before you are age 65 are disregarded.”94 That language exempts

          all workers’ compensation benefits received by Plaintiffs, since all were paid as




93
  See 29 U.S.C. § 1106(b)(2); see also Pegram v. Herdrich, 530 U.S. 211, 225 (2000)
(“ERISA does require … that the fiduciary with two hats wear only one at a time, and
wear the fiduciary hat when making fiduciary decisions.”).

94
     Ex. 23 at 9.



                                                  48
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 49 of 59




        lump sums before they reached age 65. Delta’s current view is inconsistent with

        its view in the prior SPD.

     127.       Delta’s interpretation contradicts the Plan’s clear language: a) defining

        Workers’ Compensation Benefits as “periodic benefits payable”; b) defining

        Workers’ Compensation Benefits as “periodic benefits payable”; c) requiring the

        redetermination of Workers’ Compensation Benefits that are subject to offset to

        account for any “discontinuance” of such benefits; and d) explaining that

        Workers’ Compensation Benefits “you receive” (not “have received”) may be

        subject to offset.95 Contradiction with the plain language of a plan is the most

        significant factor when determining the unreasonableness of a plan’s

        interpretation.96




95
  See Ex. 1 at ¶ 1.2.32; Ex. 17 at 18. See also generally Peterson v. United Health Group,
913 F.3d 769, 776 (8th Cir. 2019) (declining to “adopt[] a rule that anything not forbidden
by the plan is permissible” and recognizing that, “[i]f . . . a practice was authorized by
the plan documents, we would expect much clearer language to that effect”).

96
  Janssen v. Minneapolis Auto Dealers Ben. Fund, 447 F.3d 1109, 1114 (8th Cir. 2006)
(“Although we consider all of the factors, ‘significant weight should be given to a
misinterpretation of unambiguous language in a plan.’” (alteration omitted) (quoting
Lickteig v. Bus. Men’s Assurance Co. of Am., 61 F.3d 579, 585 (8th Cir. 1995))).



                                              49
            CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 50 of 59




     128.       An interpretation of a term is unreasonable if it doesn’t conform with the

        ordinary meaning, “which can be derived from ‘the dictionary definition of the

        word and the context in which it is used.’”97

     129.       Merriam-Webster defines “periodic” as “occurring or recurring at regular

        intervals” or “occurring repeatedly from time to time.” Because Plaintiffs’

        workers’ compensation benefits were paid on a one-time, lump sum basis, they

        did not “occur or recur” and did not “repeat from time to time.”




                                                                                        98




     130.       Merriam-Webster defines “payable” as something “that may, can, or must

        be paid.” It states that “paid” is the opposite of “payable.” Because Plaintiffs’

        workers compensation benefits were paid – i.e. their benefits were “cleared,”




 Kutten v. Sun Life Assur. Co. of Canada, 759 F.3d 942, 945 (8th Cir. 2014) (quoting
97

Hutchins v. Champion Int’l Corp., 110 F.3d 1341, 1344 (8th Cir. 1997)).

98
  Periodic, https://www.merriam-webster.com/dictionary/periodic (last visited April 2,
2019). Cf. Lao v. Hartford Life & Accident Ins. Co., 319 F. Supp. 2d 955, 960 (D. Minn.
2004) (finding that a plan’s reference to “currently earning” is unambiguous and that
the administrator’s conflation of “earnings with receipts” is contrary to the plain
language of the plan).



                                             50
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 51 of 59




          “paid up,” and “settled” – they did not remain payable at the time Plaintiffs

          reached age 65.




                                                                                    99




      131.        Further, Delta’s interpretation fails to redetermine benefits to reflect

          whether they have been discontinued (by virtue of having been fully paid and

          satisfied). This failure runs contrary to the plain language of Section 1.2.32,

          which provides that the Administrator “shall” redetermine the outstanding

          benefits and adjust the offset accordingly.

      132.        In the Summary Plan Description, the Administrator says that it will offset

          pension benefits only for Workers’ Compensation Benefits you “receive.”100 By

          framing Workers’ Compensation Benefits subject to offset in the present tense

          (“receive” instead of “receive or have received”), the Plan plainly allows the




99
  Payable, https://www.merriam-webster.com/dictionary/payable#examples, (last
visited on April 2, 2019).

100
      Ex. 17 at 18.



                                                 51
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 52 of 59




          offset only of those benefits that continue to be paid out after the age of 65 – not

          benefits paid out and received prior to that age.

        Delta’s decision to reduce Plaintiffs’ benefits is not supported by substantial
                                           evidence.

      133.        Delta relied on five categories of documents when reaching its decision to

          reduce Plaintiffs’ monthly pension benefits: 1) Delta’s original reduction letters;

          2) Plaintiffs’ administrative appeals; 3) Plaintiffs’ follow-up letters regarding the

          administrative appeals; 4) email correspondence with Delta’s Workers’

          Compensation Department, originating during the pendency of Plaintiffs’

          administrative appeals; and 5) Plaintiffs’ workers’ compensation settlement

          agreements.101

      134.        Among the categories of documents that Delta considered, the workers’

          compensation settlement agreements were the only evidentiary documents. The

          other categories consisted of Delta’s interpretations and characterizations of the

          Plan and the settlement agreements (the reduction letters and the

          correspondence with the Workers’ Compensation Department) and Plaintiffs’

          arguments regarding those interpretations and characterizations (the

          administrative appeal documents).




101
      See Ex. 12, 13, 14, 15, 16 at 1.



                                                52
             CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 53 of 59




      135.         As discussed above, the workers’ compensation settlement agreements

           contain no reference to the Plan and do not purport to amend or alter the

           definitions contained within the Plan.

      136.         Because the workers’ compensation settlement agreements lack any

           connection to the Plan, they do not provide “substantial evidence” justifying

           Delta’s reduction of Plaintiffs’ monthly pension benefits.102 To the contrary, the

           workers’ compensation settlement agreements contradict Delta’s decision to

           reduce Plaintiffs’ benefits by confirming that Plaintiffs received their workers’

           compensation benefits on a one-time, lump sum basis that discontinued any

           further entitlement to workers’ compensation benefits.

      137.         Plaintiffs appealed Delta’s unreasonable and unsupported interpretation

           to the Administrative Committee and exhausted administrative remedies.103

      138.         Delta denied Plaintiffs’ appeals and invited them to sue.104

                                         CLASS ALLEGATIONS

      139.         Plaintiffs bring their claims on behalf of a Class defined as:




102
   See Turna v. Mayo Clinic, 2019 WL 1643557, at *12 (D. Minn. Apr. 16, 2019)
(concluding that a document that “says nothing” about its impact on an ERISA plan
does not amount to “substantial evidence” supporting a determination of benefits).

103
      Ex. 7, 8, 9, 10, 11.

104
      Ex. 12, 13, 14, 15, 16.



                                                 53
       CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 54 of 59




           All Plan participants and beneficiaries whose benefits have been or
           will be reduced by Delta on account of workers’ compensation
           benefits paid and received before age 65, unless those participants’
           workers’ compensation settlement agreements reflect an agreement
           to treat the paid and received benefits as “Workers’ Compensation
           Benefits” defined in the Plan.

140.       The members of the Class are so numerous that joinder of all members is

   impractical. While the precise number of members in the Class is known only to

   Delta, on information and belief, the Class consists of thousands of people.

141.       Common questions of law and fact that can be resolved with common

   answers exist as to all Class members and predominate over any questions

   affecting individual Class members. Such common questions include:

        a. Whether Delta exceeded the bounds of its discretionary authority by
           attempting to interpret workers’ compensation settlement agreements;

        b. Whether Delta unreasonably interpreted the Plan to deny benefits to Class
           members;

        c. Whether Delta’s offsets constitute a breach of the Plan;

        d. Whether Delta’s offsets are permitted under the plain language of the
           Plan;

        e. Whether Delta’s standardized offset-related conduct establishes “deemed”
           exhaustion and futility of exhausting administrative remedies;

        f. Whether Class members may recover unpaid, reduced, and withheld
           benefits from Delta and, if yes, the amounts they should receive;

        g. Whether, in addition to unpaid benefits, interest should be added to the
           payment of unpaid benefits under ERISA;




                                         54
       CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 55 of 59




        h. Whether Delta’s decision to reduce Class members’ benefits is supported
           by substantial evidence based solely on workers’ compensation settlement
           agreements;

        i. Whether Delta reduced Class members’ benefits in pursuit of its financial
           self-interest and in breach of its fiduciary duties;

        j.   Whether Delta’s reliance on another Delta department with an adverse
             interest to Class members amounts to a breach of its fiduciary duties;

        k. Whether Class members are entitled to equitable restitution or other
           retroactive relief requiring Delta to relinquish the proceeds of its
           wrongdoing; and

        l. Whether Class members are entitled to prospective relief enjoining Delta’s
           offset practices.

142.         Plaintiffs’ claims are typical of the claims of Class members because they

   are Plan participants whose benefits have been reduced or will be reduced by

   Delta on account of workers’ compensation benefits previously paid and

   received. Their workers’ compensation settlement agreements did not include

   language reflecting Plaintiffs’ agreement to treat their discontinued one-time,

   lump sum benefits as “Workers’ Compensation Benefits” defined in the Plan.

143.         Plaintiffs will fairly and adequately protect the interests of the members of

   the Class, are committed to vigorous prosecution of this action, and have

   retained competent and experienced attorneys to represent the Class. Plaintiffs’

   attorneys have agreed to advance the costs of this action contingent upon the

   outcome and are aware that no fee can be awarded without the Court’s approval.

   Plaintiffs have no interests antagonistic to, or in conflict with, those of the Class.


                                           55
       CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 56 of 59




144.       The prosecution of separate actions by individual members of the Class

   would create a risk of inconsistent or varying adjudications which could

   establish incompatible standards of conduct for Defendants.

145.       Delta likely has electronic records of when it offset benefit payments to

   Class members based on workers’ compensation benefits previously paid and

   received. Delta further has records of workers’ compensation settlement

   agreements with Class members. Therefore, the members of the Class may be

   readily and objectively ascertained through use of records maintained by Delta.

146.       By routinely reducing and withholding benefits owed on account of

   workers’ compensation lump sum settlements, Delta has acted and refused to act

   on grounds that apply generally to the Class. Adjudications by individual

   participants and beneficiaries regarding Delta’s actions would, as a practical

   matter, be dispositive of the interests of the participants and beneficiaries not

   parties to the adjudication or would substantially impair or impede those

   participants’ and beneficiaries’ ability to protect their interests. Therefore, this

   action should be certified as a class action under Fed. R. Civ. P. 23(b)(1)(A) or (B).

147.       A class action is superior to other available methods for the fair and

   efficient adjudication of this controversy because joinder of all members of the

   Class is impracticable. Moreover, because the benefits denied to Class members

   may be small relative to the expense and burden of individual litigation, it would



                                          56
       CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 57 of 59




   be impossible for Class members to individually redress the harm done to them.

   Given the nature of the allegations, no Class member has an interest in

   individually controlling the prosecution of this matter, and Plaintiff is aware of

   no difficulties likely to be encountered in the management of this matter as a

   class action. Alternatively, then, this action may be certified as a class under Fed.

   R. Civ. P. 23(b)(3) if it cannot be certified under Fed. R. Civ. P. 23(b)(1)(A) or (B).

                                     COUNT 1
                               Claim for Benefits Due

148.      Count 1 is brought under 29 U.S.C. § 1132(a)(1)(B).

149.      Delta systematically violates and violated the terms of the Plan and ERISA

   by reducing pension benefit payments to Plaintiffs and Class members as

   described above.

150.      Delta should be required to pay all such benefits.

                                   COUNT 2
          Claim for Injunctive, Declaratory, and Other Equitable Relief

151.      Count 2 is brought under 29 U.S.C. § 1132(a)(3).

152.     Delta systematically violates, violated, and will violate the terms of the

   Plan and ERISA by reducing pension benefit payments to Plaintiffs and Class

   members as described above.

153.     Delta systematically violates, violated, and will violate ERISA by

   breaching its fiduciary duties to Plan participants. Delta made Plan decisions



                                          57
         CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 58 of 59




     in its own financial self-interest and at the expense of Plan participants, and

     it solicited and relied on guidance from an entity with interests adverse to

     Plaintiffs and Class members as described above.

  154.      Delta should be enjoined from continuing to engage in this illegal

     conduct and ordered to provide Plaintiffs and Class members with other

     appropriate equitable relief, including but not limited to restitution of Delta’s

     ill-gotten gains.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for relief as follows:

   • Certify the Class and appoint Plaintiffs as Class Representatives and

         Plaintiffs’ counsel as Class Counsel;

   • Find and declare that Delta breached the Plan by offsetting lump sum workers’

         compensation benefits from pension benefits as described above;

   • Find and declare that Delta breached its fiduciary duties under ERISA as

         described above;

   • Order Delta to make payment, with interest, of benefits offset;

   • Order Delta to disgorge profits earned by reducing benefits;

   • Award actual monetary losses to Plaintiffs, similarly situated persons, and the

         Plan;

   • Order equitable restitution and other appropriate equitable relief against


                                             58
        CASE 0:19-cv-01089-JNE-TNL Doc. 1 Filed 04/22/19 Page 59 of 59




       Delta;

    • Order Delta to render an accounting;

    • Surcharge against Delta and in favor of the Plan all amounts involved in

       transactions that such accounting reveals were or are improper, excessive,

       and/or in violation of ERISA;

    • Enjoin Delta from offsetting benefits as described going forward;

    • Enjoin Delta from further violations of its fiduciary responsibilities,

       obligations, and duties;

    • Award Plaintiffs their attorneys’ fees and costs pursuant to 29 U.S.C. §

       1132(g), the Common Fund doctrine, and/or other applicable ERISA

       provisions and common law;

    • Order the payment of interest to the extent it is allowed by law; and

    • Award such other and further relief as the Court deems equitable and just.



Dated: April 22, 2019                    MADIA LAW LLC


                                         s/J. Ashwin Madia_______________
                                         J. Ashwin Madia, MN No. 0321187
                                         Zane Umsted, MN No. 0398761
                                         323 Washington Ave. N., Ste 200
                                         Minneapolis, MN 55401
                                         Telephone: 612.349.2743
                                         Fax: 612.235.3357
                                         Email: jamadia@madialaw.com
                                         ATTORNEYS FOR PLAINTIFFS



                                           59
